         Case 19-33694 Document 182 Filed in TXSB on 07/17/19 Page 1 of 3



UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
HENRY G. HOBBS, JR.
ACTING UNITED STATES TRUSTEE
REGION 7, SOUTHERN and WESTERN DISTRICTS OF TEXAS
HECTOR DURAN
TRIAL ATTORNEY
515 Rusk, Suite 3516
Houston, Texas 77002
Telephone: (713) 718-4650 x 241
Fax: (713) 718-4670
                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

IN RE:                                      §      CASE NO.
                                            §
WEATHERFORD INTERNATIONAL                   §      19-33694 (DRJ)
PLC, et al.,                                §      (Chapter 11)
                                            §      Jointly Administered
       DEBTORS 1                            §

                         NOTICE OF APPOINTMENT OF
                      COMMITTEE OF UNSECURED CREDITORS

TO THE HONORABLE DAVID R. JONES
UNITED STATES BANKRUPTCY JUDGE:

       COMES NOW Henry G. Hobbs, Jr., the Acting United States Trustee for Region 7, who
pursuant to 11 U.S.C. § 1102(a)(1) hereby appoints the following eligible creditors to the
Committee of Unsecured Creditors in this case:




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Weatherford International plc (6750); Weatherford International Ltd.
(1344); and Weatherford International, LLC (5019). The location of the Debtors’ U.S. corporate
headquarters and the Debtors’ service address is: 2000 St. James Place, Houston, TX 77056.
      Case 19-33694 Document 182 Filed in TXSB on 07/17/19 Page 2 of 3




                 Members                                    Counsel for Member
1. Deutsche Bank Trust Company Americas, as      Moses & Singer LLP
   Indenture Trustee                             Alan E. Gamza, Esq.
   Attn: Rodney Gaughan                          Kent C. Kolbig, Esq.
   60 Wall Street, 24th Floor                    405 Lexington Avenue, 12th Floor
   New York, NY 10005                            New York, NY 10174
   Tel. 201-593-4016                             Tel. 212-554-7800
   E-Mail: rodney.gaughan@db.com                 Fax 212-554-7700
                                                 E-Mail: agamza@mosessinger.com
                                                          kkolbig@mosessinger.com


2. Japan Trustee Services Bank, Ltd.             Akin Gump Strauss Hauer & Feld LLP
   Re: Fidelity Strategic Income Fund (Mother)   Michael S. Stamer, Esq.
   By Fidelity Management & Research             One Bryant Park
   Company as Sub-Advisor                        New York, NY 10036-6745
   Attn: Nate Van Duzer, Managing Director       Tel. 212-872-1025
   FMRCo                                         E-Mail: mstamer@akingump.com
   200 Seaport Blvd. V13H
   Boston, MA 02210
   Tel. 617-392-8129
   Fax 617-392-1605
   E-Mail: nate.vanduzer@fmr.com


3. Rapid Completions LLC                         Ask LLP
   Attn: Eric Lucas                              Edward E. Neiger, Esq.
   120 Newport Center Drive                      Brigette G. McGrath, Esq.
   Newport Beach, CA 92660                       151 West 46th Street, 4th Floor
   Tel. 949-480-8363                             New York, NY 10036
   Fax 949-480-8301                              Tel. 212-267-7342; 954-254-1197
   E-Mail: elucas@acaciares.com                  Fax 212-918-3427
                                                 E-Mail: eneiger@askllp.com
                                                          bmcgrath@askllp.com




                                            2
        Case 19-33694 Document 182 Filed in TXSB on 07/17/19 Page 3 of 3



Dated: July 17, 2019                          Respectfully Submitted,

                                              HENRY G. HOBBS, JR.
                                              ACTING UNITED STATES TRUSTEE
                                              REGION 7, SOUTHERN and WESTERN
                                              DISTRICTS OF TEXAS

                                              By:     /s/ Hector Duran
                                                      Hector Duran
                                                      Trial Attorney
                                                      Texas Bar No. 00783996
                                                      515 Rusk, Suite 3516
                                                      Houston, TX 77002
                                                      Telephone: (713) 718-4650 x 241
                                                      Fax: (713) 718-4670

                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served by electronic means
on all PACER participants on this 17th day of July, 2019.

                                              /s/ Hector Duran
                                              Hector Duran, Trial Attorney




                                                 3
